DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 Dec 2021 have been fully considered but they are not persuasive.
First, Applicant argues that Fallon et al in view of Grompe et al fail to disclose nor teach “a projecting edge of said connection curve”.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Fallon et al disclose the projecting edge at 184 and Grompe et al teach the connection curve at 22.  As the projecting edge is on the valve seat, it would have been obvious for one of ordinary skill in the art when modifying Fallon et al to incorporate the teaching of Grompe et al to provide the projecting edge on the valve seat of the two piece valve body taught by Grompe et al.  Therefore this argument is unpersuasive.
Next, Applicant argues that the recess 46A of Grompe et al does not incorporate the “locking portion” of the valve member, but instead only incorporates the “blocking portion” of the valve member, and additionally even if recess 60A was defined as incorporating the “locking portion”, that recess is not formed only in the valve body.  As seen in Figure 5 of Grompe et al, recess 46A includes two portions, one (where the drawing indictor line is pointing) which incorporates “the locking portion” and a second portion along the top to also include the “blocking portion”.  Therefore, just because the recess indicated also incorporates the “blocking portion” of the valve member, does not mean that it will not include the “locking portion” as seen in the drawings.  Additionally, the recess 60A is not relied on in the 
Therefore, these arguments are unpersuasive.
Allowable Subject Matter
Claims 1 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein said valve member (18) comprises a flap- and disk-shaped blocking portion (22) which is intended to sealingly interact with a projecting edge (24) of said connection curve (8) that projects into said valve body (4) … wherein said closing lid (20) has an outer profile with a greater length (13) and a smaller length (14), said predetermined diameter (d) being smaller than said greater length (13) for said valve member (18) to be entirely pulled out of said closing lid”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753